             Case 1:19-cv-00345-CKK Document 9 Filed 05/07/19 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

CLIFTON DAVID SIMS,

                Plaintiff,

   v.
                                                   Case No. 1:19-cv-345 (CKK)
DONALD J. TRUMP, in his official capacity
as President of the United States; and
UNITED STATES OF AMERICA,

                Defendants.


                   JOINT MOTION TO MODIFY BRIEFING SCHEDULE

        Pursuant to Fed. R. Civ. P. 6(b), Plaintiff Clifton David Sims (“plaintiff”) and Defendants

Donald J. Trump, in his official capacity as President of the United States, and the United States

of America (collectively, “defendants”), respectfully move the Court to modify the April 26, 2019

Minute Order entered by the Court. The request is made in good faith and with good cause, as set

forth below:

        1.      Defendants filed their Motion to Dismiss (“Motion”) on April 25, 2019, see ECF

No. 8. By Minute Order dated April 26, 2019, the Court ordered plaintiff to file a response to

defendants’ motion by May 24, 2019, and further ordered defendants to file a reply in support of

their motion by June 14, 2019.

        2.      Plaintiff respectfully requests an additional one week to file its response to

defendants’ motion. In support of this request, plaintiff states as follows: The arguments at issue

here present very important, and to some extent novel, constitutional disputes that require

additional time to research.     Additionally, plaintiff's counsels are engaged with numerous

administrative deadlines in a number of cases. Absent some unexpected emergency, it is not

anticipated that additional time will be sought beyond this short extension of one week.
            Case 1:19-cv-00345-CKK Document 9 Filed 05/07/19 Page 2 of 3



       3.      Defendants also respectfully request an additional one week to file their reply in

support of defendants’ motion. In support of this request, defendants state as follows: Good cause

supports defendants’ request.      The attorney with primary responsibility for representing

defendants, Ms. Straus Harris, will be out of the office on religious leave on June 10, 2019, and is

scheduled to be in another state from June 11, 2019 to June 14, 2019 for a trial in another matter.

Further, Ms. Straus Harris has had and continues to have a number of other pressing litigative

responsibilities in June 2019. The requested extension will provide Ms. Straus Harris with

adequate time to review and analyze plaintiff’s response and confer with defendants to prepare a

reply memorandum in support of the Motion that will assist the Court in adjudicating plaintiff’s

claims and further the interests of justice and judicial economy.

       4.      This is the first extension of time requested by either party.

       5.      As no other deadlines have been set in this matter, the requested extension does not

impact any deadlines beyond those set in the Court’s April 26, 2019 Minute Order.

       Wherefore, good cause having been shown, the parties respectfully request that their joint

motion to modify the briefing schedule be granted. A proposed order granting the parties’ joint

motion accompanies this motion.




                                                 2
          Case 1:19-cv-00345-CKK Document 9 Filed 05/07/19 Page 3 of 3




Dated: May 7, 2019                      Respectfully submitted,

                                        JOSEPH H. HUNT
/s/ Mark S. Zaid                        Assistant Attorney General
Mark S. Zaid
D.C. Bar #440532                        CHRISTOPHER R. HALL
Bradley P. Moss, Esq.                   Assistant Director
D.C. Bar #975905                        Civil Division, Federal Programs Branch
Mark S. Zaid, P.C.
1250 Connecticut Avenue, N.W.           /s/ Julie Straus Harris
Suite 700                               JULIE STRAUS HARRIS (DC Bar # 1021928)
Washington, DC 20036                    Trial Attorney
(202) 454-2809                          United States Department of Justice
(202) 330-5610 fax                      Civil Division, Federal Programs Branch
Mark@MarkZaid.com                       1100 L Street NW, Room 11514
                                        Washington, D.C. 20005
Attorneys for Plaintiff                 Tel: (202) 353-7633
                                        Fax: (202) 616-8470
                                        E-mail: julie.strausharris@usdoj.gov

                                        Counsel for Defendants




                                       3
         Case 1:19-cv-00345-CKK Document 9-1 Filed 05/07/19 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

CLIFTON DAVID SIMS,

               Plaintiff,

   v.
                                                   Case No. 1:19-cv-345 (CKK)
DONALD J. TRUMP, in his official capacity
as President of the United States; and
UNITED STATES OF AMERICA,

               Defendants.


                                         [PROPOSED] ORDER

        Upon consideration of the parties’ Joint Motion to Modify Briefing Schedule, it is hereby

        ORDERED that the motion is GRANTED, and it is further

        ORDERED that plaintiff shall file his response to Defendants’ Motion to Dismiss no

later than May 31, 2019, and it is further

        ORDERED that defendants shall file their reply in support of Defendants’ Motion to

Dismiss no later than June 28, 2019.



Dated: ________________, 2019                               ____________________________
                                                            Judge Colleen Kollar-Kotelly
                                                            United Stated District Judge
